PER CURIAM.
We explained the complicated factual, statutory, and procedural history of this case in Michigan Peat v. U.S. E.P.A., 175 F.3d 422 (6th Cir.1999) (Michigan Peat I). On remand from that decision, the district court granted summary judgment to the Environmental Protection Agency, concluding that the Agency’s withdrawal of its objections to the draft permit was not a final and binding determination that 749 acres of wetlands owned by Michigan Peat are exempt from certain provisions of the Clean Water Act. The district court determined that the 749 acres currently are not exempt and that Michigan Peat does not hold a state license to mine peat.1 We *345have reviewed the reasoning of the district court and now AFFIRM.

. The Environmental Protection Agency also has instituted an enforcement action against Michigan Peat. On February 21, 2001, Michigan Peat filed an emergency motion to this Court requesting a stay in the enforcement action. We denied Michigan Peat’s motion, and on May 11, the district court entered an interim order enjoining Michigan Peat from discharging any pollutant until the Army Corps of Engineers issues it a Section 404 permit.